[Cite as Godwin v. Godwin, 2014-Ohio-3963.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


Joel D. Godwin                                          Court of Appeals No. WD-14-025

        Appellee                                        Trial Court No. 2011 DR 034

v.

Jean R. Godwin                                          DECISION AND JUDGMENT

        Appellant                                       Decided: September 12, 2014

                                                 *****

        Bruce B. Stevens, for appellant.

                                                 *****

        YARBROUGH, P.J.

                                              I. Introduction

        {¶ 1} This is an accelerated appeal from the judgment of the Wood County Court

of Common Pleas, Domestic Relations Division, which denied appellant’s, Jean Godwin,

motion for an extension of time to file objections to the magistrate’s decision. We affirm.
                            A. Facts and Procedural Background

         {¶ 2} Appellant and appellee, Joel Godwin, were divorced on April 20, 2012.

They have one child together. On December 20, 2012, appellant filed both a motion for

reallocation of parental rights and a show cause motion. On January 25, 2013, appellee

also moved for a reallocation of parental rights. In addition, appellee later filed a show

cause motion and a motion for sanctions.

         {¶ 3} All of the motions were heard by the magistrate on February 18, 2014. After

the hearing, the magistrate’s decision was filed on February 24, 2014. The decision

contained a notice that,

                Each party has the right to object to the Magistrate’s Decision within

         fourteen (14) days of the filing of the Decision. If any party timely files

         objections, any other party may also file objections no later than ten (10)

         days after the first objections are filed.

                A party shall not assign as error on appeal the court’s adoption of

         any finding of fact or conclusion of law in this decision unless the party

         timely and specifically objects to that finding or conclusion as required by

         Civil Rule 53(D)(3)(b). (Emphasis sic.)

         {¶ 4} The magistrate’s decision also ordered appellee’s attorney to prepare a

judgment entry reflecting the decision. No objections to the magistrate’s decision were

filed.




2.
       {¶ 5} On March 11, 2014, the trial court entered its judgment entry, prepared by

appellee’s attorney, affirming the magistrate’s decision. Fourteen days later, on

March 25, 2014, appellant filed her preliminary objections to the magistrate’s decision,

and requested an extension of time to file additional objections once a transcript of the

proceedings had been filed. Appellant also moved to stay the judgment pending the

resolution of her objections.

       {¶ 6} In a March 28, 2014 entry, the trial court denied appellant’s motions, finding

that appellant’s objections were not filed timely.

                                B. Assignments of Error

       {¶ 7} Appellant has appealed the March 28, 2014 judgment entry, and now

presents two assignments of error for our review:

              I. THE TRIAL COURT ERRED WHEN IT FOUND THAT

       APPELLANT HAD NOT FILED HER OBJECTIONS TIMELY WHERE

       APPELLANT FILED HER OBJECTIONS WITHIN 14 DAYS OF WHEN

       THE ENTRY WAS FILED WITH THE COURT AFTER THE

       MAGISTRATE DIRECTED COUNSEL FOR APPELLEE TO SUBMIT

       THE ENTRY TO THE COURT.

              II. THE TRIAL COURT ERRED WHEN IT FOUND THAT AN

       EQUAL TIME SHARE ARRANGEMENT WAS IN THE MINOR

       CHILD’S BEST INTERESTS.




3.
                                        II. Analysis

       {¶ 8} In her first assignment of error, appellant argues that the 14-day time limit,

in which to file objections to the magistrate’s decision, does not begin to run until the

magistrate’s decision is adopted and journalized by the trial court. We disagree.

       {¶ 9} Civ.R. 53(D) reveals a multi-step process regarding magistrate decisions.

First, the matter is referred to the magistrate. Civ.R. 53(D)(1). The magistrate then hears

the issue and prepares a magistrate’s decision. Civ.R. 53(D)(3)(a). Finally, the

magistrate’s decision is not effective until adopted by the trial court in a judgment entry

or interim order. Civ.R. 53(D)(4)(a) and (e).

       {¶ 10} At issue here is the appropriate timing for filing objections to the

magistrate’s decision. To that end, Civ.R. 53(D)(3)(b)(i) provides, in relevant part,

“A party may file written objections to a magistrate’s decision within fourteen days of the

filing of the decision, whether or not the court has adopted the decision during that

fourteen-day period as permitted by Civ.R. 53(D)(4)(e)(i).”

       {¶ 11} A plain reading of Civ.R. 53(D)(3)(b)(i) reveals that the appropriate time to

file objections to the magistrate’s decision is within 14 days of the filing of the

magistrate’s decision, not within 14 days of the trial court’s entry approving the decision.

Here, the magistrate’s decision was filed on February 24, 2014. The decision notified the

parties that they then had 14 days to file objections. Nevertheless, appellant did not file

her objections to the decision until March 25, 2014. Thus, her objections were not

timely. Therefore, we hold that the trial court did not err in denying appellant’s motion,




4.
which contained preliminary objections and requested an extension of time to file

additional objections.

       {¶ 12} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 13} In her second assignment of error, appellant argues that the trial court erred

in its adoption of the magistrate’s determination on the merits of the show cause motions

and the motions for reallocation of parental rights. However, Civ.R. 53(D)(3)(b)(iv)

provides, “Except for a claim of plain error, a party shall not assign as error on appeal the

court’s adoption of any factual finding or legal conclusion * * * unless the party has

objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b).” Here,

appellant has not claimed plain error. Therefore, appellant has waived her right to assign

the adoption of the magistrate’s findings as error on appeal. Foos v. Foos, 6th Dist.

Wood No. WD-08-049, 2009-Ohio-3398, ¶ 16.

       {¶ 14} Accordingly, appellant’s second assignment of error is not well-taken.

                                      III. Conclusion

       {¶ 15} For the foregoing reasons, the judgment of the Wood County Court of

Common Pleas, Domestic Relations Division, is affirmed. Appellant is ordered to pay

the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment affirmed.




5.
                                                               Godwin v. Godwin
                                                               C.A. No. WD-14-025




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Stephen A. Yarbrough, P.J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.